Citation Nr: 1236075	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-33 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right ankle disorder, including as a claimed residual of a right ankle strain/sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active military service from March 1993 to December 1994, from September 1997 to May 1998, and from October 2001 to August 2002.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in relevant part, denied the Veteran's claim for service connection for residuals of a right ankle strain.

In July 2012, as support for this claim, the Veteran testified at a hearing at the RO in San Antonio, Texas, before the undersigned Veterans Law Judge of the Board, often and more commonly referred to as a Travel Board hearing.  The RO in San Antonio is a satellite office of the RO in Houston.  Unfortunately, however, VA was unable to produce a written transcript of the proceeding.  So in a September 2012 letter to the Veteran, the Board informed him of this and offered him another hearing before the Board.  In his response later in September 2012, he indicated he wants another Travel Board hearing.  Thus, the Board must remand his claim to the RO via the Appeals Management Center (AMC) to schedule this additional hearing.

The Board also sees that his August 2006 claims also were for service connection for peripheral neuropathy of his upper and lower extremities.  In its July 2007 rating decision at issue, the RO granted service connection for the peripheral neuropathy affecting his right upper and right lower extremities, but without also adjudicating whether service connection was additionally warranted for peripheral neuropathy of his left upper and left lower extremities.  Thus, since the RO, not the Board, is the Agency of Original Jurisdiction (AOJ), the Board does not presently have jurisdiction to consider these other claims, so is referring them to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over a claim the RO has not adjudicated).


REMAND

As noted, in July 2012 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Unfortunately, however, a written transcript of the proceeding could not be made for inclusion in the file.  In the event, as here, a hearing has not been recorded in whole or in part due to equipment failure or other causes, or the official transcript of the hearing is lost or destroyed and the recording upon which it was based is no longer available, an appellant or his or her representative may move for a new hearing.  38 C.F.R. § 20.717 (2011).  In September 2012, the Veteran was notified of this and offered another hearing before the Board.  In his response later in September 2012, he indicated he wants another Travel Board hearing, so this additional hearing must be scheduled before deciding his appeal.  38 C.F.R. §§ 20.700(a), 20.704 (2011).

Accordingly, the claim is REMANDED for the following action:

Schedule another Travel Board hearing at the earliest available opportunity.  Notify the Veteran of the date, time, and location of this additional hearing.  Put a copy of this letter in his claims file.  If he changes his mind and elects not to have this additional hearing, or fails to report for the proceeding without good cause, also document this in his claims file.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding for this additional hearing.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


